Citation Nr: 0941893	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-09 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death. 

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active duty from March 1958 to January 1961, 
from April 1961 to April 1964, and from August 1965 to August 
1974.  He died in August 2003.  The Appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans Affairs (VA).

The of entitlement to service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. At the time of death in August 2003, the Veteran was 
service-connected for a fracture to the right middle finger 
(noncompensable), and posttraumatic stress disorder, which 
was rated as 100 percent disabling, effective June 15, 1994.  

2. The Veteran was not evaluated as totally disabled from 
service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in August 
1974 for a period of not less than five years immediately 
preceding death.



CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1318, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.22, 20.1106 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

In this case, the Board is aware that the December 2003 VCAA 
letter does not contain the level of specificity set forth in 
Hupp.  Namely, it did not include a statement of the 
conditions for which the Veteran was service-connected at the 
time of his death.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the claimant and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The Board is aware of the claimant's statements in which she 
has described her husband's service connected disability.  
See Statement In Support of Claim, April 2004.  These 
statements indicate an awareness or actual knowledge on the 
part of the Appellant of the Veteran's service-connected 
condition at his death.  Additionally, the Appellant has 
demonstrated knowledge of the evidence and information 
required to substantiate a DIC claim, as demonstrated in her 
March 2005 substantive appeal.  See VA Form 9, March 2005.  

Moreover, the December 2003 VCAA letter, while not fully 
compliant with Hupp,  did notify the Appellant of the 
requirements needed to satisfy a DIC claim under 38 U.S.C.A. 
§ 1318.  The March 2004 rating decision and the November 2004 
Statement of the Case further discussed the evidence and 
information required to substantiate a DIC claim based on 
38 U.S.C.A. § 1318.  The Appellant was accordingly made well 
aware of the requirements for DIC benefits based such 
provision.  

VA has obtained service treatment records and afforded the 
Appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims 
file; and the Appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements; and the Appellant is not prejudiced by a 
decision on the claim at this time.

Claim under 38 U.S.C.A. § 1318

The Appellant argues that she is entitled to DIC under the 
provisions of 38 U.S.C. § 1318.

In cases where a Veteran's death was not service-connected, a 
benefits-eligible surviving spouse may receive DIC if the 
Veteran was in receipt of or entitled to receive 
compensation, at the time of his death, for a service- 
connected disability that was rated totally disabling, if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death, was 
rated by the VA as totally disabling continuously since the 
Veteran's release from active duty and for at least 5 years 
immediately preceding death, or if the Veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

"Entitled to receive" means that the Veteran filed a claim 
for disability compensation during his or her lifetime and: 
(1) the Veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disability for one of the above time 
periods specified above, but for clear and unmistakable error 
committed by VA in a decision on a claim filed during the 
Veteran's lifetime; (2) additional evidence submitted to VA 
before or after the Veteran's death, consisting solely of 
service department records that existed at the time of a 
prior VA decision but were not previously considered by VA, 
provides a basis for reopening a claim finally decided during 
the Veteran's lifetime for awarding a total service-connected 
disability rating retroactively for one of the periods 
specified above; or (3) at the time of death, the Veteran had 
service-connected disability rated totally disabling by VA 
for one of the periods specified above. 38 C.F.R. § 3.22(b).

In the instant case, the Veteran's death certificate 
indicates that the Veteran died in August 2003.  The record 
reflects that the Veteran left service in August 1974, and 
does not show that he was a prisoner of war.  At the time of 
his death in August 2003, the Veteran was in receipt of a 100 
percent rating for service-connected PTSD, effective June 15, 
1994, and a noncompensable rating for service-connected right 
middle finger fracture.  

After reviewing the record, the Board finds the Appellant's 
claim of entitlement to DIC under the provisions of 38 U.S.C. 
§ 1318 is not warranted.  The Veteran was not continuously 
rated totally disabled for a period of 10 or more years 
immediately preceding his death, was not rated by the VA as 
totally disabled continuously since the his release from 
active duty, and was not a former prisoner of war.  

Thus, the Board finds that the requirements for DIC under 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22(b) have not been met.  
Accordingly, entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

The Appellant is also claiming entitlement to service 
connection for the cause of the Veteran's death.  She and her 
representative have advanced arguments to the effect that the 
Veteran was self-medicating with alcohol, and that his well-
documented alcohol abuse was directly related to his service-
connected posttraumatic stress disorder.  He was in receipt 
of a total (100 percent) rating for such disability at the 
time of his death in August 2003. 

The death certificate reflects that the Veteran's death was 
accidental as due to an aspirated food fragment.  The 
immediate cause was listed as asphyxia; obstructed airway 
(café coronary) was cited as the underlying cause of death.  
Other medical evidence contained in the claims file suggests 
that intoxication may have been a contributing factor to the 
cause of the Veteran's death.  Specifically, in the September 
16, 2003 autopsy report, the Chief Medical Examiner stated 
that although the Veteran died as the result of asphyxia due 
to obstruction of the upper airway by food (café coronary), a 
"high level of intoxication probably contributed" to his 
accidental death.  See Autopsy Report, Dr. G. C., September 
16, 2003.  Here, the Board notes that the Veteran was 
diagnosed with alcohol abuse/dependence on numerous occasions 
during his lifetime.  See VAMC Hospitalization Discharge 
Summary, July 1993; see also VAMC Hospitalization Summary, 
May 1983.  

Again, the surviving spouse of a Veteran who has died of a 
service- connected or compensable disability may be entitled 
to receive dependency and indemnity compensation. 38 U.S.C.A. 
§ 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  
The death of the Veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 C.F.R. § 3.312(a) (2009).  
The Appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death. See 38 C.F.R. 
§ 3.312(c)(1) (2009).  

In light of the Veteran's service-connected disability (PTSD) 
and well-documented history of alcohol dependence/abuse, and 
further considering the autopsy report which cites 
intoxication as a probable contributing factor to death, the 
Board finds that this matter should be remanded in order to 
obtain a medical opinion addressing whether the Veteran's 
alcohol abuse was acquired secondary to, or as a symptom of 
the service-connected PTSD. 

Accordingly, the case is REMANDED for the following action:

1. The claims file should be forwarded to 
an appropriate VA medical examiner for 
review.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's alcohol abuse was 
acquired as secondary to, or as a 
symptom/component of, his service-
connected PTSD. 

The examiner is specifically asked to 
comment on the Veteran's medical records, 
the September 2003 autopsy report which 
cites intoxication as a contributing 
factor to death, and the Appellant's 
contentions that the Veteran was self-
medicating his service-connected PTSD with 
alcohol. 

2. After completion of the above, the RO 
should readjudicate the claim for 
entitlement to service connection for the 
cause of the Veteran's death.  Unless the 
benefit sought is granted, the Appellant 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


